DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 11, 21-22, 24, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2016/0049323) in view of Kruno et al. (US 2017/0243778).
Regarding claims 1 and 21, Ye discloses a processing chamber 102 comprising: a chamber body, a substrate support 128 (Fig. 2, Paragraph 26) comprising: a dielectric body 228 (Paragraph 44. Last 4 lines, and paragraph 45 first two lines) having a substrate chucking surface thereon, a plurality of features 290 formed radially inward of a peripheral edge of the body as concentric circles (the surface contact 290 may also be arranged in other suitable configurations, a multiple rings of concentric configuration, or any combination thereof (including the dot-like configuration), Paragraph 63), the number of features increasing radially from a center of the substrate chucking surface to the peripheral edge (this is apparent in Fig. 5), an electrode 223 (Paragraph 39) disposed within the dielectric body; a temperature control device (288, paragraph 50) disposed within the dielectric body and configured to heat the dielectric body.
Ye does not discloses the substrate chucking surface included a ledge formed about a peripheral of the dielectric body, and the chucking surface is defined by the ledge and the plurality of the features. Kruno discloses an electrostatic chuck 1 having a disk-like electrostatic chuck portion 2 (Paragraph 51), a plurality of protrusions 30 are formed on the placement surface 19 of the chuck portion. (Paragraph 56, Figs. 1-2). A peripheral wall 17 is formed at the peripheral edge of the placement surface 19 to prevent the leakage of the cooling gas that is introduced between the placement surface 19 and the specimen W. (Paragraph 56). Fig. 1 shows the peripheral wall 17 and the protrusions define a chucking surface for supporting and holding the specimen W. In 
Ye as modified does not disclose the dielectric body has a resistivity between about 0.1 x 1010 Ohm-cm and about 1.0 x 1011 Ohm-cm. However, Ye discloses the dielectric body has a resistivity in the range about 1x106 to 1x 1017  Ohm-cm to ensure low leak current in the body at high temperature (Paragraph 44, Fig. 3). The court has held that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
It would have been obvious to one having ordinary skills in the art to select a material having the recited range of resistivity based on the temperature of application to provide a sufficient chucking force and a low leaking current.
Regarding claims 2 and 22, Ye as modified discloses each feature of the plurality of features has a diameter between about 1 mm and about 2 mm. (Paragraph 64, Ye discloses the surface contact 290 has a length D1 about 1.5 m and a width D2 about 
Regarding claims 4 and 24, Ye as modified does not disclose the plurality of features comprises about 1000 features. Ye discloses the number density of the features may be optimized to achieve a desired chucking force for any given or all of the applications (Para. 62) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the features to have a number to be about 1000 depending on application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).

Regarding claim 7, Ye as modified discloses all the features as recited in claim 7 as described in claims 1 and 4 above. In addition, Ye discloses a seasoning layer 232 formed on the dielectric body (Fig. 4A and Paragraph 61) which is resistant to degradation from exposure to a processing chemistry. (Paragraphs 59-60. The coating is to be controlled to achieve sufficient isolation over a sufficient period of time. Last four lines, Paragraph 59.)
Regarding claim 8, Ye discloses each feature of the plurality of features has a diameter between about 1 mm and about 2 mm. (Paragraph 64, Ye discloses the surface contact 290 has a length D1 about 1.5 m and a width D2 about 1.5 mm. It is obvious the sizes of the length and the width also applies to a diameter of the surface contact when the surface contact is round-shaped.)
Regarding claim 11, Ye discloses the seasoning layer comprises silicon oxide. (Paragraph 60)
Regarding claims 27-29, Ye is silent about if the temperature controller is configured to heat the dielectric body to about 350 degree C. However, Ye discloses the dielectric body is composed of material to be capable of providing sufficient chucking force at temperatures between about 250 to about 700 degrees C. (Paragraph 49) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature controller to heat the dielectric body to above 350 degrees C depending on the desired chucking force, and the desired application conditions for processing the wafer.

Claims 3, 9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. in view of Kruno et al., and further in view of Tamagawa et al. (US 5,777,838).
Regarding claims 3, 9 and 23, Ye as modified discloses the features in most cases may have a height of about 0.1 to 1 mm (about 100 to 1000 microns, Paragraph 64, Ye). Ye does not disclose the height is about 10 microns to about 50 microns. However, Ye also discloses the shape and height of each Mesa islands may be optimized to achieve a desirable chucking force. (Paragraph 62) In addition, Ye discloses in some embodiments, the body 228 may include gas inlets, gas channels and the like located across the top of the surface 202 to distribute cooling gas, such as helium, to the back side of the substrate. (Paragraph 65) 
Tamagawa discloses a chuck including a dielectrics member 12 having fine projections 28 formed on the surface of a first layer 16 of the dielectric member. The .

Claim 6, 10, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. in view of Kruno et al., and further in view of Kulshreshtha et al. (US  2016/0064264).
Regarding claims 6 and 26, Ye as modified does not disclose the dielectric body has a leakage current between about 15 milliamps and about 115 milliamps. 
 Kulshreshtha discloses a coating material 230 may be formed on at least a top surface 224 of a body 222 of an electrostatic chuck 220. The coating material 230 may be a dielectric material selected to substantially reduce DC current leakage through the body 222 to the substrate 118. The composition of the coating material 230 may be selected to limit the leakage to less than or equal to about 25 mA. (Para. 5, 32, 38, Figs. 1 -3). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to select a suitable material and a suitable thickness of the seasoning layer formed on the dielectric body of Ye as modified to reduce leakage current to about 25 mA as taught by Kulshreshtha to improve device yield and performance when clamping the substrate.
Regarding claim 10, Ye in view of Kruno, and further in view of Kulshreshtha as describe above also discloses the coating material 230, when present in the form of a -8 to 10-5 m, or 0.01 to 10 microns) (Para. 40 of Kulshreshtha), which overlaps the cited range of between about 0.5 microns to 10 microns. The court has held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-11, 21-24, and 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHWEN-WEI SU/Examiner, Art Unit 3722